Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Status
Claims 1-58 are pending.
Claims 46-47, 50 and 52 are objected to.
Claims 1-44 and 58 are allowed.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    876
    720
    media_image1.png
    Greyscale

2.	Claims 53-57 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROPER et al. (US 20170187471 A1).

3.	As to claim 53 ROPER teaches a magnetic field emitting system, the magnetic positioning system comprising: 
at least one VLF magnetic field transmit antenna (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]); and
a VLF transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]) communicatively coupled to the at least one VLF magnetic field transmit antenna (Fig. 1-4 Item 410 & 416 discloses transmitter 410 and separate antenna loop 416 in Paragraph [0028]); and
wherein transmitter output current flowing through the at least one VLF magnetic field antenna (Fig. 1-4 Item 410 & 416 discloses transmitter 410 and separate transmit antenna loop 416 in Paragraph [0028]) emits a low frequency magnetic field from each VLF magnetic field antenna location (Fig. 1-4 Item 410 & 416 discloses transmitter 410 and separate transmit antenna loop 416 separate PWM signals 414 and connected to one of four separate transmit antenna loops 416 with frequency band between 300 Hz and 3 kHz in Paragraph [0028 & 0036])

4.	As to claim 54 ROPER teaches the magnetic field emitting system of claim 53, comprising 
three VLF magnetic field transmit antennas (Fig. 1-4 Item 416 discloses transmitter 410 and separate antenna loop 416 in Paragraph [0028]) communicatively coupled to the VLF transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]), wherein: 
the VLF transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]) is configured to modulate the transmitter output current flowing through each VLF magnetic field antenna (Fig. 1-4 Item 416 discloses transmitter 410 and separate antenna loop 416 in Paragraph [0028]).

5.	As to claim 55 ROPER teaches amethod of emitting a magnetic field, the method comprising: 
modulating, from a VLF magnetic field transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]), a signal to be sent to a VLF magnetic field transmit antenna (Fig. 1-4 Item 416 discloses transmitter 410 and separate antenna loop 416 in Paragraph [0028]). and
transmitting, from a VLF magnetic field transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]) to a VLF magnetic field transmit antenna (Fig. 1-4 Item 416 discloses transmitter 410 and separate antenna loop 416 in Paragraph [0028]) the modulated signal.

6.	As to claim 56 ROPER teaches the method of claim 55, wherein the transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]) output current causes a first magnetic field to be emitted from the VLF magnetic field transmit antenna (Fig. 1-4 Item 416 discloses transmitter 410 and separate antenna loop 416 in Paragraph [0028]).

7.	As to claim 57 ROPER teaches a method of claim 56, wherein the first magnetic field is modulated (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]) to be different from another magnetic field emitted from another VLF magnetic field transmit antenna (Fig. 1-4 Item 416 discloses transmitter 410 and separate antenna loop 416 in Paragraph [0028])..


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 45, 48-49, and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROPER et al. (US 20170187471 A1) in view of McIntyre et al. (US 2013/0226512 A1).

9.	As to claim 45 ROPER teaches a magnetic positioning system, the magnetic positioning system comprising: 
a VLF receiver (Fig. 1-4 Item 411 discloses three channel receiver in Paragraph [0029]) configured to: 
detect a magnetic field transmitted from a VLF magnetic field transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]); and
estimate a total magnetic field strength from the VLF magnetic field transmitter (Fig. 1-4 Item 49 discloses signal processor 49 performs the functions of calculation or estimation such as magnitude of the magnetic field transmitted in Paragraph [0024 & 0028]); and
a processor (Fig. 1-4 Item 49 discloses signal processor 49 performs the functions of timing recovery, synchronization, demodulation and decoding on the signals received from the three antennas 413 in Paragraph [0028]) communicatively coupled to the VLF receiver, the processor configured to: 
However, ROPER does not explicitly teach generate a 3-dimensional model of the magnetic field transmitted by the VLF transmitter; and
However, McIntyre teaches generate a 3-dimensional model of the magnetic field transmitted by the VLF transmitter  (Fig. 7 item 208  discloses Operation 308 may include retrieving orientation or layout data from memory regarding the physical relations between the three (or more) receiver 308 may use a Matched Field Processing algorithm in Paragraph [0049]); and
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a communication systems use either magnetic induction or current injection to transmit a signal in ROPER by substituting a processor to determine the location in three-dimensional space as disclosed by McIntyre to produce a three-dimensional coordinate position for the source in Paragraph [0049]).

10.	As to claim 48 ROPER teaches a magnetic positioning system of claim 45, further comprising a three-axis receiver antenna connected to the VLF receiver (Fig. 1-4 Item 411 & 413 discloses receiver 411 and a radio module 412. Three TER receive antennas 413 may be arranged along orthogonal axes so that a signal can be received by the TER 3 in Paragraph [0028]).

11.	As to claim 49 ROPER teaches a method of generating a three-dimensional (3-D) model of an environment including conductive material, the method comprising: 
detecting, at a VLF receiver (Fig. 1-4 Item 411 discloses three channel receiver in Paragraph [0029]), magnetic fields transmitted from at least one VLF magnetic field transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]);
estimating, at the VLF receiver (Fig. 1-4 Item 411 discloses three channel receiver in Paragraph [0029]), a total magnetic field strength from the at least one VLF magnetic field transmitter (Fig. 1-4 Item 410 discloses transmitter 410 in Paragraph [0028]); and
generating, at the processor (Fig. 1-4 Item 49 discloses signal processor 49 performs the functions of timing recovery, synchronization, demodulation and decoding on the signals received from the three antennas 413in Paragraph [0028]) communicatively coupled to the VLF receiver.
However, ROPER does not explicitly teach generate a 3-dimensional model; 
However, McIntyre teaches generate a 3-dimensional model (Fig. 7 item 208  discloses Operation 308 may include retrieving orientation or layout data from memory regarding the physical relations between the three (or more) receiver 308 may use a Matched Field Processing algorithm in Paragraph [0049]); and
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a communication systems use either magnetic induction or current injection to transmit a signal in ROPER by substituting a processor to determine the location in three-dimensional space as disclosed by McIntyre to produce a three-dimensional coordinate position for the source in Paragraph [0049]).

12.	As to claim 51 ROPER teaches a method of determining a locating of an object in an environment including conductive material, the method comprising: 
receiving, at a VLF receiver (Fig. 1-4 Item 411 discloses three channel receiver in Paragraph [0029]) coupled to the object, a three-dimensional model of the environment; and
determining, at a processor (Fig. 1-4 Item 49 discloses signal processor 49 performs the functions of timing recovery, synchronization, demodulation and decoding on the signals received from the three antennas 413in Paragraph [0028]) coupled to the VLF receiver (Fig. 1-4 Item 411 discloses three channel receiver in Paragraph [0029]), a location of the VLF receiver based on the 3-D model (Fig. 1-4 Item 411 & 413 discloses receiver 411 and a radio module 412. Three TER receive antennas 413 may be arranged along orthogonal axes so that a signal can be received by the TER 3 in Paragraph [0028]).
However, ROPER does not explicitly teach generate a 3-dimensional model; 
However, McIntyre teaches generate a 3-dimensional model (Fig. 7 item 208  discloses Operation 308 may include retrieving orientation or layout data from memory regarding the physical relations between the three (or more) receiver 308 may use a Matched Field Processing algorithm in Paragraph [0049]); and
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify a communication systems use either magnetic induction or current injection to transmit a signal in ROPER by substituting a processor to determine the location in three-dimensional space as disclosed by McIntyre to produce a three-dimensional coordinate position for the source in Paragraph [0049]).


Allowable Subject Matter
Claims 46-47, 50 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 46 the prior art or record taken alone or in combination fail to teach or suggest the magnetic positioning system of claim 45, wherein to generate the 3-dimensional model, the processor is configured to: “perform a finite difference time domain (FDTD) simulation to generate a database of magnetic fields for each cell in the 3-dimensional model based on the electrical properties of the environment and the VLF transmitter..” in combination with all the other elements of claim 45.  
Regarding claim 47 the prior art or record taken alone or in combination fail to teach or suggest the magnetic positioning system of claim 45, wherein to determine the location of the VLF receiver, the processor is configured to: “compare measured magnetic field strengths to the field strengths in the database; determine which cell in the FDTD simulation has a least misfit to the measured data; and
relate the FDTD model cell location to a physical map location in an environment including conducting material.” in combination with all the other elements of claim 45.  
Regarding claim 50 the prior art or record taken alone or in combination fail to teach or suggest the method of claim 49, wherein the generating of the 3-dimensional model comprises: “performing, at the processor, a finite difference time domain (FDTD) simulation to generate a database of magnetic fields for each cell in the 3-D model based on the electrical properties of the environment and the at least one VLF transmitter..” in combination with all the other elements of claim 49.  
Regarding claim 52 the prior art or record taken alone or in combination fail to teach or suggest the method of claim 51, wherein the determining of the location of the VLF receiver comprises: “determining, at the processor, which cell in the FDTD simulation has a least misfit to the measured data; and relating the FDTD model cell location to a physical map location in an environment including conducting material” in combination with all the other elements of claim 51.  

13.	Claims 1-44 and 58 are allowed.

14.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a magnetic positioning system for an environment that includes conducting material, the magnetic positioning system comprising: “a first processor configured to generate a 3-dimensional model of magnetic fields transmitted by the at least one VLF transmitter, the first processor configured to: perform a finite difference time domain (FDTD) simulation of electrical properties of the environment and the at least one VLF transmitter to generate a database of magnetic fields for each cell in the 3-dimensional model;
a second processor configured to determine a location of the VLF receiver, the second processor configured to: compare measured magnetic field strengths to the field strengths in the database; determine which cell in the FDTD simulation has a least misfit to the measured data; and” in combination with all the other elements of claim 1.  
Claims 2-26 are also allowed as they further limit claim 1.
Regarding claim 27 the prior art or record taken alone or in combination fail to teach or suggest a method for determining the conductivity of elements of a man-made structure environment, the method comprising; “performing an FDTD simulation to create a model of the magnetic fields within the structure, the model including simulated field strengths; and
optimizing the conductivity values to minimize a misfit between simulated field strengths and the observed field strengths.” in combination with all the other elements of claim 27.  
Claims 28-30 are also allowed as they further limit claim 27.
Regarding claim 31 the prior art or record taken alone or in combination fail to teach or suggest a method for determining a position within an environment including conducting materials, the method comprising; “measuring the total field strength from at least three of said at least one VLF magnetic transmitter;
comparing the measured field strengths with values stored in the FDTD simulation model signals modulating the data;
determining a VLF receiver position to be the cell within the model which has a minimum misfit with the measured data; and.” in combination with all the other elements of claim 31.  
Claims 32-44 are also allowed as they further limit claim 31.
Regarding claim 58 the prior art or record taken alone or in combination fail to teach or suggest a non-transitory computer-readable storage medium comprising computer-executable instructions for causing a processor to: “create a physical model of the environment based on a uniform cell size with a conductance value assigned to each cell to model the electrical properties of the structure;
set up a VLF transmitter in the environment, and obtaining a number, N, of measurements of the received field strength from the transmitter at known locations, the measurements including observed field strengths;
assign a number, M, of initial conductivity values to the major features of the structure, wherein M<N;
perform an FDTD simulation to create a model of the magnetic fields within the structure, the model including simulated field strengths; and.” in combination with all the other elements of claim 58.  
15	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868